—Appeal by the defendant from an amended judgment of the County Court, Orange County (Rosenwasser, J.), rendered November 6, 2000, revoking a sentence of probation previously imposed by the *629same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree.
Ordered that the amended judgment is affirmed.
The defendant has not preserved for appellate review his contention that the County Court improperly resentenced him on his violation of probation because it lacked an updated presentence report (see People v Pitter, 272 AD2d 416; People v Oyebanji, 246 AD2d 560; CPL 470.05). In any event, his contention is without merit, as he consented, through defense counsel, to proceed to sentencing without an updated report (see People v Moon, 225 AD2d 826; see generally People v Figueroa, 227 AD2d 501).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Feuerstein, J.P., O’Brien, Townes and Cozier, JJ., concur.